SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2012 ONSTREAM MEDIA CORPORATION (Exact name of registrant as specified in its charter) Florida (State or Other Jurisdiction of Incorporation) 000-22849 65-0420146 (Commission File Number) (IRS Employer Identification Number) 1venue, Pompano Beach, Florida 33069 (Address of executive offices and Zip Code) (954) 917-6655 (Registrant's Telephone Number, Including Area Code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CRF 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 133-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 10, 2012 we issued a press release announcing that our management will conduct a conference call at 4:30 p.m. ET on Wednesday, May 16, 2012, to discuss our fiscal 2012 second quarter financial results for the six and three months ended March 31, 2012. We also announced that we anticipate releasing financial results and filing our Form 10-Q after the close of trading on the previous day (Tuesday, May 15, 2012). A copy of the press release, which is incorporated herein by reference and includes instructions for accessing the call, is attached to this Current Report on Form 8-K as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No.Description Press release dated May 10, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ONSTREAM MEDIA CORPORATION By: /s/ Robert E. Tomlinson May 10, 2012 Robert E. Tomlinson, CFO
